 



Exhibit 10.11
(LOGO) [g12217kg1221704.gif]
 
 
STOCK TRANSFER AGENCY AGREEMENT
between
TRIANGLE CAPITAL CORPORATION
and
THE BANK OF NEW YORK
Dated as of February 16, 2007
ACCOUNT NUMBER(S)
 


1



--------------------------------------------------------------------------------



 



STOCK TRANSFER AGENCY AGREEMENT
 
AGREEMENT, made as of February 16, 2007 by and between TRIANGLE CAPITAL
CORPORATION, a corporation organized and existing under the laws of the State of
Maryland (hereinafter referred to as the “Customer”), and THE BANK OF NEW YORK,
a New York trust company (hereinafter referred to as the “Bank”).
 
W I T N E S S E T H:
 
That for and in consideration of the mutual promises hereinafter set forth, the
parties hereto covenant and agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
Whenever used in this Agreement, the following words and phrases shall have the
following meanings:
 
1. “Business Day” shall be deemed to be each day on which the Bank is open for
business.
 
2. “Certificate” shall mean any notice, instruction, or other instrument in
writing, authorized or required by this Agreement to be given to the Bank by the
Customer which is signed by any Officer, as hereinafter defined, and actually
received by the Bank.
 
3. “Officer” shall be deemed to be the Customer’s Chief Executive Officer,
President, any Vice President, the Secretary, the Treasurer, the Controller, any
Assistant Treasurer, and any Assistant Secretary duly authorized by the Board of
Directors of the Customer to execute any Certificate, instruction, notice or
other instrument on behalf of the Customer and named in a Certificate, as such
Certificate may be amended from time to time.
 
4. “Shares” shall mean all or any part of each class of the shares of capital
stock of the Customer which from time to time are authorized and/or issued by
the Customer and identified in a Certificate of the Secretary of the Customer
under corporate seal, as such Certificate may be amended from time to time, with
respect to which the Bank is to act hereunder.
 
ARTICLE II

 
APPOINTMENT OF BANK
 
1. The Customer hereby constitutes and appoints the Bank as its agent to perform
the services described herein and as more particularly described in Schedule I
attached hereto (the “Services”), and the Bank hereby accepts appointment as
such agent and agrees to perform the Services in accordance with the terms
hereinafter set forth.
 
2. In connection with such appointment, the Customer shall deliver the following
documents to the Bank:
 
(a) A certified copy of the Certificate of Incorporation or other document
evidencing the Customer’s form of organization (the “Charter”) and all
amendments thereto;
 
(b) A certified copy of the By-Laws of the Customer;
 
(c) A certified copy of a resolution of the Board of Directors of the Customer
appointing the Bank to perform the Services and authorizing the execution and
delivery of this Agreement;
 
(d) A Certificate signed by the Secretary of the Customer specifying: the number
of authorized Shares, the number of such authorized Shares issued and currently
outstanding, and the names and specimen signatures of all persons duly
authorized by the Board of Directors of the Customer to execute any Certificate
on behalf of the Customer, as such Certificate may be amended from time to time;


2



--------------------------------------------------------------------------------



 



(e) A Specimen Share certificate for each class of Shares in the form approved
by the Board of Directors of the Customer, together with a Certificate signed by
the Secretary of the Customer as to such approval and covenanting to supply a
new such Certificate and specimen whenever such form shall change;
 
(f) An opinion of counsel for the Customer, in a form satisfactory to the Bank,
with respect to the validity of the authorized and outstanding Shares, the
obtaining of all necessary governmental consents, whether such Shares are fully
paid and non-assessable and the status of such Shares under the Securities Act
of 1933, as amended, and any other applicable law or regulation (i.e., if
subject to registration, that they have been registered and that the
Registration Statement has become effective or, if exempt, the specific grounds
therefor);
 
(g) A list of the name, address, social security or taxpayer identification
number of each Shareholder, number of Shares owned, certificate numbers, and
whether any “stops” have been placed; and
 
(h) An opinion of counsel for the Customer, in a form satisfactory to the Bank,
with respect to the due authorization by the Customer and the validity and
effectiveness of the use of facsimile signatures by the Bank in connection with
the countersigning and registering of Share certificates of the Customer.
 
3. The Customer shall furnish the Bank with a sufficient supply of blank Share
certificates and from time to time will renew such supply upon request of the
Bank. Such blank Share certificates shall be properly signed, by facsimile or
otherwise, by Officers of the Customer authorized by law or by the By-Laws to
sign Share certificates, and, if required, shall bear the corporate seal or a
facsimile thereof.
 
4. Customer acknowledges that the Bank is subject to the customer identification
program (“Customer Identification Program”) requirements under the USA PATRIOT
Act and its implementing regulations, and that the Bank must obtain, verify and
record information that allows the Bank to identify Customer. Accordingly, prior
to opening an account hereunder the Bank may request information (including but
not limited to the Customer’s name, physical address, tax identification number
and other information) that will help the Bank to identify the organization such
as organizational documents, certificate of good standing, license to do
business, or any other information that will allow the Bank to identify
Customer. Customer agrees that the Bank cannot open an account hereunder unless
and until the Bank verifies Customer’s identity in accordance with its Customer
Identification Program.
 
ARTICLE III

 
AUTHORIZATION AND ISSUANCE OF SHARES
 
1. The Customer shall deliver to the Bank the following documents on or before
the effective date of any increase, decrease or other change in the total number
of Shares authorized to be issued:
 
(a) A certified copy of the amendment to the Charter giving effect to such
increase, decrease or change;
 
(b) An opinion of counsel for the Customer, in a form satisfactory to the Bank,
with respect to the validity of the Shares, the obtaining of all necessary
governmental consents, whether such Shares are fully paid and non-assessable and
the status of such Shares under the Securities Act of 1933, as amended, and any
other applicable federal law or regulations (i.e., if subject to registration,
that they have been registered and that the Registration Statement has become
effective or, if exempt, the specific grounds therefor); and
 
(c) In the case of an increase, if the appointment of the Bank was theretofore
expressly limited, a certified copy of a resolution of the Board of Directors of
the Customer increasing the authority of the Bank.


3



--------------------------------------------------------------------------------



 



2. Prior to the issuance of any additional Shares pursuant to stock dividends,
stock splits or otherwise, and prior to any reduction in the number of Shares
outstanding, the Customer shall deliver the following documents to the Bank:
 
(a) A certified copy of the resolutions adopted by the Board of Directors and/or
the shareholders of the Customer authorizing such issuance of additional Shares
of the Customer or such reduction, as the case may be;
 
(b) A certified copy of the order or consent of each governmental or regulatory
authority required by law as a prerequisite to the issuance or reduction of such
Shares, as the case may be, and an opinion of counsel for the Customer that no
other order or consent is required; and
 
(c) An opinion of counsel for the Customer, in a form satisfactory to the Bank,
with respect to the validity of the Shares, the obtaining of all necessary
governmental consents, whether such Shares are fully paid and non-assessable and
the status of such Shares under the Securities Act of 1933, as amended, and any
other applicable law or regulation (i.e., if subject to registration, that they
have been registered and that the Registration Statement has become effective,
or, if exempt, the specific grounds therefor).
 
ARTICLE IV

 
RECAPITALIZATION OR CAPITAL ADJUSTMENT
 
1. In the case of any negative stock split, recapitalization or other capital
adjustment requiring a change in the form of Share certificates, the Bank will
issue Share certificates in the new form in exchange for, or upon transfer of,
outstanding Share certificates in the old form, upon receiving:
 
(a) A Certificate authorizing the issuance of Share certificates in the new
form;
 
(b) A certified copy of any amendment to the Charter with respect to the change;
 
(c) Specimen Share certificates for each class of Shares in the new form
approved by the Board of Directors of the Customer, with a Certificate signed by
the Secretary of the Customer as to such approval;
 
(d) A certified copy of the order or consent of each governmental or regulatory
authority required by law as a prerequisite to the issuance of the Shares in the
new form, and an opinion of counsel for the Customer that the order or consent
of no other governmental or regulatory authority is required; and
 
(e) An opinion of counsel for the Customer, in a form satisfactory to the Bank,
with respect to the validity of the Shares in the new form, the obtaining of all
necessary governmental consents, whether such Shares are fully paid and
non-assessable and the status of such Shares under the Securities Act of 1933,
as amended, and any other applicable law or regulation (i.e., if subject to
registration, that the Shares have been registered and that the Registration
Statement has become effective or, if exempt, the specific grounds therefor).
 
2. The Customer shall furnish the Bank with a sufficient supply of blank Share
certificates in the new form, and from time to time will replenish such supply
upon the request of the Bank. Such blank Share certificates shall be properly
signed, by facsimile or otherwise, by Officers of the Customer authorized by law
or by the By-Laws to sign Share certificates and, if required, shall bear the
corporate seal or a facsimile thereof.
 
ARTICLE V

 
ISSUANCE AND TRANSFER OF SHARES
 
1. The Bank will issue and transfer Shares as follows:
 
(a) The Bank will issue Share certificates upon receipt of a Certificate from an
Officer, but shall not be required to issue Share certificates after it has
received from an appropriate federal or state authority written notification
that the sale of Shares has been suspended or discontinued, and the Bank shall
be entitled to rely


4



--------------------------------------------------------------------------------



 



upon such written notification. The Bank shall not be responsible for the
payment of any original issue or other taxes required to be paid by the Customer
in connection with the issuance of any Shares.
 
(b) Shares will be transferred upon presentation to the Bank of Share
certificates in form deemed by the Bank properly endorsed for transfer,
accompanied by such documents as the Bank deems necessary to evidence the
authority of the person making such transfer, and bearing satisfactory evidence
of the payment of applicable stock transfer taxes. In the case of small estates
where no administration is contemplated, the Bank may, when furnished with an
appropriate surety bond, and without further approval of the Customer, transfer
Shares registered in the name of the decedent where the current market value of
the Shares being transferred does not exceed such amount as may from time to
time be prescribed by the various states. The Bank reserves the right to refuse
to transfer Shares until it is satisfied that the endorsements on Share
certificates are valid and genuine, and for that purpose it may require, unless
otherwise instructed by an Officer of the Customer, a guaranty of signature by
an “eligible guarantor institution” meeting the requirements of the Bank, which
requirements include membership or participation in STAMP or such other
“signature guarantee program” as may be determined by the Bank in addition to,
or in substitution for, STAMP, all in accordance with the Securities Exchange
Act of 1934, as amended. The Bank also reserves the right to refuse to transfer
Shares until it is satisfied that the requested transfer is legally authorized,
and it shall incur no liability for the refusal in good faith to make transfers
which the Bank, in its judgment, deems improper or unauthorized, or until it is
satisfied that there is no basis to any claims adverse to such transfer. The
Bank may, in effecting transfers of Shares, rely upon those provisions of the
Uniform Act for the Simplification of Fiduciary Security Transfers or the
Uniform Commercial Code, as the same may be amended from time to time,
applicable to the transfer of securities, and the Customer shall indemnify the
Bank for any act done or omitted by it in good faith in reliance upon such laws.
 
(c) All certificates representing Shares that are subject to restrictions on
transfer (e.g., securities acquired pursuant to an investment representation,
securities held by controlling persons, securities subject to stockholders’
agreement, etc.), shall be stamped with a legend describing the extent and
conditions of the restrictions or referring to the source of such restrictions.
The Bank assumes no responsibility with respect to the transfer of restricted
securities where counsel for the Customer advises that such transfer may be
properly effected.
 
2. The Bank will issue and transfer Shares in book-entry form as follows:
 
(a) Shares may be maintained by the Bank in book-entry form known as the “Direct
Registration System” (“DRS”) through the Profile Modification System
(“Profile”). DRS is the system administered by DTC pursuant to which the Bank
may register the ownership of uncertificated Shares, which ownership shall be
evidenced by periodic statements issued by the Bank to the Registered Owners
entitled thereto. Upon issuance of Shares, the Shares of each Registered Owner
will be credited to the account of each such Registered Owner. The Registered
Owner of Shares is referred to herein as, or, if there are more than one
Registered Owner of the same Shares, such Registered Owners are collectively
referred to herein as, the “Registered Owner”.
 
(b) Customer understands that Profile is a required feature of DRS. Profile
allows a DTC participant claiming to act on behalf of the Registered Owner of
Shares, to direct the Bank to register a transfer of such Shares to such DTC
participant or its nominee without receipt by the Bank of such prior written
authorization from the Registered Owner to register such transfer.
 
(c) Customer understands the Bank will not verify, determine or otherwise
ascertain that the DTC participant which is claiming to be acting on behalf of a
Registered Owner in requesting registration of transfer and delivery described
in subsection (b) has the actual authority to act on behalf of the Registered
Owner (notwithstanding any requirements under the Uniform Commercial Code). For
the avoidance of doubt, the provisions of Article VIII, Sections 5 and 6 shall
apply to the matters arising from the use of DRS/Profile System. The parties
agree that the Bank’s reliance on and compliance with instructions received by
the Bank through the DRS/Profile System in accordance with this Agreement, shall
not constitute negligence or willful misconduct on the part of the Bank.


5



--------------------------------------------------------------------------------



 



ARTICLE VI

 
DIVIDENDS AND DISTRIBUTIONS
 
1. The Customer shall furnish to the Bank a copy of a resolution of its Board of
Directors, certified by the Secretary or any Assistant Secretary, either
(i) setting forth the date of the declaration of a dividend or distribution, the
date of accrual or payment, as the case may be, the record date as of which
shareholders entitled to payment, or accrual, as the case may be, shall be
determined, the amount per Share of such dividend or distribution, the payment
date on which all previously accrued and unpaid dividends are to be paid, and
the total amount, if any, payable to the Bank on such payment date, or
(ii) authorizing the declaration of dividends and distributions on a periodic
basis and authorizing the Bank to rely on a Certificate setting forth the
information described in subsection (i) of this paragraph.
 
2. Prior to the payment date specified in such Certificate or resolution, as the
case may be, the Customer shall, in the case of a cash dividend or distribution,
pay to the Bank an amount of cash, sufficient for the Bank to make the payment,
specified in such Certificate or resolution, to the shareholders of record as of
such payment date. The Bank will, upon receipt of any such cash, (i) in the case
of shareholders who are participants in a dividend reinvestment and/or cash
purchase plan of the Customer, reinvest such cash dividends or distributions in
accordance with the terms of such plan, and (ii) in the case of shareholders who
are not participants in any such plan, make payment of such cash dividends or
distributions to the shareholders of record as of the record date by mailing a
check, payable to the registered shareholder, to the address of record or
dividend mailing address. The Bank shall not be liable for any improper payment
made in accordance with a Certificate or resolution described in the preceding
paragraph. If the Bank shall not receive sufficient cash prior to the payment
date to make payments of any cash dividend or distribution pursuant to
subsections (i) and (ii) above to all shareholders of the Customer as of the
record date, the Bank shall, upon notifying the Customer, withhold payment to
all shareholders of the Customer as of the record date until sufficient cash is
provided to the Bank.
 
3. It is understood that the Bank shall in no way be responsible for the
determination of the rate or form of dividends or distributions due to the
shareholders.
 
4. It is understood that the Bank shall file such appropriate information
returns concerning the payment of dividends and distributions with the proper
federal, state and local authorities as are required by law to be filed by the
Customer but shall in no way be responsible for the collection or withholding of
taxes due on such dividends or distributions due to shareholders, except and
only to the extent required of it by applicable law.
 
ARTICLE VII

 
CONCERNING THE CUSTOMER
 
1. The Customer shall promptly deliver to the Bank written notice of any change
in the Officers authorized to sign Share certificates, Certificates,
notifications or requests, together with a specimen signature of each new
Officer. In the event any Officer who shall have signed manually or whose
facsimile signature shall have been affixed to blank Share certificates shall
die, resign or be removed prior to issuance of such Share certificates, the Bank
may issue such Share certificates as the Share certificates of the Customer
notwithstanding such death, resignation or removal, and the Customer shall
promptly deliver to the Bank such approvals, adoptions or ratifications as may
be required by law.
 
2. Each copy of the Charter of the Customer and copies of all amendments thereto
shall be certified by the Secretary of State (or other appropriate official) of
the state of incorporation, and if such Charter and/or amendments are required
by law also to be filed with a county or other officer or official body, a
certificate of such filing shall be filed with a certified copy submitted to the
Bank. Each copy of the By-Laws and copies of all amendments thereto, and copies
of resolutions of the Board of Directors of the Customer, shall be certified by
the Secretary or an Assistant Secretary of the Customer under the corporate
seal.


6



--------------------------------------------------------------------------------



 



3. Customer hereby represents and warrants:
 
(a) It is a corporation duly organized and validly existing under the laws of
the State of Maryland.
 
(b) This Agreement has been duly authorized, executed and delivered on its
behalf and constitutes the legal, valid and binding obligation of Customer. The
execution, delivery and performance of this Agreement by Customer do not and
will not violate any applicable law or regulation and do not require the consent
of any governmental or other regulatory body except for such consents and
approvals as have been obtained and are in full force and effect.
 
ARTICLE VIII

 
CONCERNING THE BANK
 
1. The Bank shall not be liable and shall be fully protected in acting upon any
oral instruction, writing or document reasonably believed by it to be genuine
and to have been given, signed or made by the proper person or persons and shall
not be held to have any notice of any change of authority of any person until
receipt of written notice thereof from an Officer of the Customer. It shall also
be protected in processing Share certificates which it reasonably believes to
bear the proper manual or facsimile signatures of the duly authorized Officer or
Officers of the Customer and the proper countersignature of the Bank.
 
2. The Bank may establish such additional procedures, rules and regulations
governing the transfer or registration of Share certificates as it may deem
advisable and consistent with such rules and regulations generally adopted by
bank transfer agents.
 
3. The Bank may keep such records as it deems advisable but not inconsistent
with resolutions adopted by the Board of Directors of the Customer. The Bank may
deliver to the Customer from time to time at its discretion, for safekeeping or
disposition by the Customer in accordance with law, such records, papers, Share
certificates which have been cancelled in transfer or exchange and other
documents accumulated in the execution of its duties hereunder as the Bank may
deem expedient, other than those which the Bank is itself required to maintain
pursuant to applicable laws and regulations, and the Customer shall assume all
responsibility for any failure thereafter to produce any record, paper,
cancelled Share certificate or other document so returned, if and when required.
The records maintained by the Bank pursuant to this paragraph which have not
been previously delivered to the Customer pursuant to the foregoing provisions
of this paragraph shall be considered to be the property of the Customer, shall
be made available upon request for inspection by the Officers, employees and
auditors of the Customer, and shall be delivered to the Customer upon request
and in any event upon the date of termination of this Agreement, as specified in
Article IX of this Agreement, in the form and manner kept by the Bank on such
date of termination or such earlier date as may be requested by the Customer.
 
4. The Bank may employ agents or attorneys-in-fact at the expense of the
Customer, and shall not be liable for any loss or expense arising out of, or in
connection with, the actions or omissions to act of its agents or
attorneys-in-fact, so long as the Bank acts in good faith and without negligence
or willful misconduct in connection with the selection of such agents or
attorneys-in-fact.
 
5. The Bank shall only be liable for any loss or damage arising out of its own
negligence or willful misconduct; provided, however, that the Bank shall not be
liable for any indirect, special, punitive or consequential damages.
 
6. The Customer shall indemnify and hold harmless the Bank from and against any
and all claims (whether with or without basis in fact or law), costs, demands,
expenses and liabilities, including reasonable attorney’s fees, which the Bank
may sustain or incur or which may be asserted against the Bank except for any
liability which the Bank has assumed pursuant to the immediately preceding
section. The Bank shall be deemed not to have acted with negligence and not to
have engaged in willful misconduct by reason of or as a result of any action
taken or omitted to be taken by the Bank without its own negligence or willful
misconduct in reliance upon (i) any provision of this Agreement, (ii) any
instrument, order or Share certificate reasonably believed by it to be genuine
and to be signed, countersigned or executed by any duly authorized Officer of
the


7



--------------------------------------------------------------------------------



 



Customer, (iii) any Certificate or other instructions of an Officer, (iv) any
opinion of legal counsel for the Customer or the Bank, or (v) any law, act,
regulation or any interpretation of the same even though such law, act, or
regulation may thereafter have been altered, changed, amended or repealed.
Nothing contained herein shall limit or in any way impair the right of the Bank
to indemnification under any other provision of this Agreement.
 
7. Specifically, but not by way of limitation, the Customer shall indemnify and
hold harmless the Bank from and against any and all claims (whether with or
without basis in fact or law), costs, demands, expenses and liabilities,
including reasonable attorney’s fees, of any and every nature which the Bank may
sustain or incur or which may be asserted against the Bank in connection with
the genuineness of a Share certificate, the Bank’s due authorization by the
Customer to issue Shares and the form and amount of authorized Shares.
 
8. The Bank shall not incur any liability hereunder if by reason of any act of
God or war or other circumstances beyond its control, it, or its employees,
officers or directors shall be prevented, delayed or forbidden from, or be
subject to any civil or criminal penalty on account of, doing or performing any
act or thing which by the terms of this Agreement it is provided shall be done
or performed or by reason of any nonperformance or delay, caused as aforesaid,
in the performance of any act or thing which by the terms of this Agreement it
is provided shall or may be done or performed.
 
9. In connection with the provision of services under this Agreement, the
Customer may direct the Bank to release information, including non — public
personal information (“NPPI”), as defined in Title V of the Gramm Leach Bliley
Act and the regulations issued thereunder, including but not limited to
Regulation P of the Board of Governors of the Federal Reserve, to agents or
other third party service providers, including, without limitation,
broker/dealers, custodians, and depositories. In addition to the foregoing,
Customer consents to the release of information, including NPPI, to one or more
providers of escheatment services for the purpose of escheatment of unclaimed
funds in accordance with the laws of the various states. The Bank shall not
incur any liability for the release of information in accordance with the
foregoing provisions; and to the extent the Bank incurs any liability as a
result of such release of information, the Customer shall indemnify and hold the
Bank harmless in accordance with Article VIII, Section 6, it being understood
that the release of such information shall not constitute negligence or willful
misconduct.
 
10. At any time the Bank may apply to an Officer of the Customer for written
instructions with respect to any matter arising in connection with the Bank’s
duties and obligations under this Agreement, and the Bank shall not be liable
for any action taken or omitted to be taken by the Bank in good faith in
accordance with such instructions. Such application by the Bank for instructions
from an Officer of the Customer may, at the option of the Bank, set forth in
writing any action proposed to be taken or omitted to be taken by the Bank with
respect to its duties or obligations under this Agreement and the date on and/or
after which such action shall be taken, and the Bank shall not be liable for any
action taken or omitted to be taken in accordance with a proposal included in
any such application on or after the date specified therein unless, prior to
taking or omitting to take any such action, the Bank has received written
instructions in response to such application specifying the action to be taken
or omitted. The Bank may consult counsel to the Customer or its own counsel, at
the expense of the Customer, and shall be fully protected with respect to
anything done or omitted by it in good faith in accordance with the advice or
opinion of such counsel.
 
11. When mail is used for delivery of non-negotiable Share certificates, the
value of which does not exceed the limits of the Bank’s Blanket Bond, the Bank
shall send such non-negotiable Share certificates by first class mail, and such
deliveries will be covered while in transit by the Bank’s Blanket Bond.
Non-negotiable Share certificates, the value of which exceed the limits of the
Bank’s Blanket Bond, will be sent by insured registered mail. Negotiable Share
certificates will be sent by insured registered mail. The Bank shall advise the
Customer of any Share certificates returned as undeliverable after being mailed
as herein provided for.
 
12. The Bank may issue new Share certificates in place of Share certificates
represented to have been lost, stolen or destroyed upon receiving instructions
in writing from an Officer and indemnity satisfactory to the Bank. Such
instructions from the Customer shall be in such form as approved by the Board of
Directors of the Customer in accordance with applicable law or the By-Laws of
the Customer governing such matters. If


8



--------------------------------------------------------------------------------



 



the Bank receives written notification from the owner of the lost, stolen or
destroyed Share certificate within a reasonable time after he has notice of it,
the Bank shall promptly notify the Customer and shall act pursuant to written
instructions signed by an Officer. If the Customer receives such written
notification from the owner of the lost, stolen or destroyed Share certificate
within a reasonable time after he has notice of it, the Customer shall promptly
notify the Bank and the Bank shall act pursuant to written instructions signed
by an Officer. The Bank shall not be liable for any act done or omitted by it
pursuant to the written instructions described herein. The Bank may issue new
Share certificates in exchange for, and upon surrender of, mutilated Share
certificates.
 
13. The Bank will issue and mail subscription warrants for Shares, Shares
representing stock dividends, exchanges or splits, or act as conversion agent
upon receiving written instructions from an Officer and such other documents as
the Bank may deem necessary.
 
14. The Bank will supply shareholder lists to the Customer from time to time
upon receiving a request therefor from an Officer of the Customer.
 
15. In case of any requests or demands for the inspection of the shareholder
records of the Customer, the Bank will notify the Customer and endeavor to
secure instructions from an Officer as to such inspection. The Bank reserves the
right, however, to exhibit the shareholder records to any person whenever it is
advised by its counsel that there is a reasonable likelihood that the Bank will
be held liable for the failure to exhibit the shareholder records to such
person.
 
16. At the request of an Officer, the Bank will address and mail such
appropriate notices to shareholders as the Customer may direct.
 
17. Notwithstanding any provisions of this Agreement to the contrary, the Bank
shall be under no duty or obligation to inquire into, and shall not be liable
for:
 
(a) The legality of the issue, sale or transfer of any Shares, the sufficiency
of the amount to be received in connection therewith, or the authority of the
Customer to request such issuance, sale or transfer;
 
(b) The legality of the purchase of any Shares, the sufficiency of the amount to
be paid in connection therewith, or the authority of the Customer to request
such purchase;
 
(c) The legality of the declaration of any dividend by the Customer, or the
legality of the issue of any Shares in payment of any stock dividend; or
 
(d) The legality of any recapitalization or readjustment of the Shares.
 
18. The Bank shall be entitled to receive and the Customer hereby agrees to pay
to the Bank for its performance hereunder (i) out-of-pocket expenses (including
legal expenses and attorney’s fees) incurred in connection with this Agreement
and its performance hereunder, and (ii) the compensation for services as set
forth in Schedule I.
 
19. The Bank shall not be responsible for any money, whether or not represented
by any check, draft or other instrument for the payment of money, received by it
on behalf of the Customer, until the Bank actually receives and collects such
funds.
 
20. The Bank shall have no duties or responsibilities whatsoever except such
duties and responsibilities as are specifically set forth in this Agreement, and
no covenant or obligation shall be implied against the Bank in connection with
this Agreement.
 
ARTICLE IX

 
TERMINATION
 
Either of the parties hereto may terminate this Agreement by giving to the other
party a notice in writing specifying the date of such termination, which shall
be not less than 60 days after the date of receipt of such


9



--------------------------------------------------------------------------------



 



notice. In the event such notice is given by the Customer, it shall be
accompanied by a copy of a resolution of the Board of Directors of the Customer,
certified by its Secretary, electing to terminate this Agreement and designating
a successor transfer agent or transfer agents. In the event such notice is given
by the Bank, the Customer shall, on or before the termination date, deliver to
the Bank a copy of a resolution of its Board of Directors certified by its
Secretary designating a successor transfer agent or transfer agents. In the
absence of such designation by the Customer, the Bank may designate a successor
transfer agent. If the Customer fails to designate a successor transfer agent
and if the Bank is unable to find a successor transfer agent, the Customer
shall, upon the date specified in the notice of termination of this Agreement
and delivery of the records maintained hereunder, be deemed to be its own
transfer agent and the Bank shall thereafter be relieved of all duties and
responsibilities hereunder. Upon termination hereof, the Customer shall pay to
the Bank such compensation as may be due to the Bank as of the date of such
termination, and shall reimburse the Bank for any disbursements and expenses
made or incurred by the Bank and payable or reimbursable hereunder.
 
ARTICLE X

 
MISCELLANEOUS
 
1. The indemnities contained herein shall be continuing obligations of the
Customer, its successors and assigns, notwithstanding the termination of this
Agreement.
 
2. Any notice or other instrument in writing, authorized or required by this
Agreement to be given to the Customer shall be sufficiently given if addressed
to the Customer and mailed or delivered to it at 3600 Glenwood Avenue,
Suite 104, Raleigh NC 27612, or at such other place as the Customer may from
time to time designate in writing.
 
3. Any notice or other instrument in writing, authorized or required by this
Agreement to be given to the Bank shall be sufficiently given if addressed to
the Bank and mailed or delivered to it at its office at 101 Barclay Street
(11E), New York, New York 10286 or at such other place as the Bank may from time
to time designate in writing.
 
4. This Agreement may not be amended or modified in any manner except by a
written agreement duly authorized and executed by both parties. Any duly
authorized Officer may amend any Certificate naming Officers authorized to
execute and deliver Certificates, instructions, notices or other instruments,
and the Secretary or any Assistant Secretary may amend any Certificate listing
the Shares.
 
5. This Agreement shall extend to and shall be binding upon the parties hereto
and their respective successors and assigns; provided, however, that this
Agreement shall not be assignable by either party without the prior written
consent of the other party, and provided, further, that any reorganization,
merger, consolidation, or sale of assets, by the Bank shall not be deemed to
constitute an assignment of this Agreement.
 
6. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York. The parties agree that, all actions and proceedings
arising out of this Agreement or any of the transactions contemplated hereby,
shall be brought in the United States District Court for the Southern District
of New York or in a New York State Court in the County of New York and that, in
connection with any such action or proceeding, submit to the jurisdiction of,
and venue in, such court. Each of the parties hereto also irrevocably waives all
right to trial by jury in any action, proceeding or counterclaim arising out of
this Agreement or the transactions contemplated hereby.
 
7. This Agreement may be executed in any number of counterparts each of which
shall be deemed to be an original; but such counterparts, together, shall
constitute only one instrument.
 
8. The provisions of this Agreement are intended to benefit only the Bank and
the Customer, and no rights shall be granted to any other person by virtue of
this Agreement.


10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective corporate officers, thereunto duly authorized and their
respective corporate seals to be hereunto affixed, as of the day and year first
above written.
 

     
Attest:
  TRIANGLE CAPITAL CORPORATION      
/s/  Sheri Colquitt
  By: 
/s/  Garland S. Tucker, III

 

    Name: Garland S. Tucker, III     Title: President and CEO      
Attest:
  THE BANK OF NEW YORK      
/s/  Doug DiToro
  By: 
/s/  John Sivertson

 

    Name: John Sivertson     Title: Vice President




11



--------------------------------------------------------------------------------



 



SCHEDULE I


12